Petition of Ed Hathcock for writ of certiorari to review and revise the judgment of the Court of Appeals in the case of Hathcock v. State of Alabama, Ala. App., 66 So.2d 927.
The Court of Appeals disposed of the case without rendering an opinion. Hence, we have nothing to review. The writ is due to be, and is, denied. Washington v. City of Birmingham, 256 Ala. 121, 53 So. 2d 624; Smith v. State, 241 Ala. 99, 1 So. 2d 313; Counts v. State, 240 Ala. 530, 200 So. 113.
Writ denied.
All the Justices concur.